Citation Nr: 0602279	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-04 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which denied entitlement to 
specially adapted housing or a special home adaptation grant.  
In his March 2000 substantive appeal, the veteran requested a 
Travel Board hearing.  A hearing was scheduled for January 
2003, but the veteran failed to appear for the hearing.  In 
November 2003, the case was remanded to the RO for additional 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.), to obtain 
additional treatment records, and to obtain a videotape which 
the veteran had previously submitted.  These actions have 
been completed to the extent possible, and the case has now 
been returned to the Board.

The Board notes that the videotape previously submitted by 
the veteran has not been associated with the claims file.  In 
a March 2005 letter, the veteran was informed that the 
videotape could not be located, and he was requested to 
submit another copy of the video.  There has been no response 
to this request.  The duty to assist is not a one way street, 
and the veteran has failed to cooperate in developing his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Under the 
circumstances, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied with regard 
to VA's efforts to obtain the veteran's videotape.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


FINDINGS OF FACT

1.  The veteran's service-connected disability has resulted 
in amputation of his left lower extremity below the knee.  He 
does not have additional service-connected disabilities, 
including the loss of use of any other extremity, blindness 
in both eyes, having only light perception, or residuals of 
organic disease or injury, which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

2.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2005).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.809a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in May 2004 
and March 2005 that informed him of the type of information 
and evidence necessary to substantiate his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from May 2004 and March 2005 notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from May 2004 and March 2005 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SSOC dated in May 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination is not necessary to address the 
issue before the Board, and the veteran failed to appear for 
a Travel Board hearing scheduled in January 2003.  Service, 
VA, and private medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Entitlement to specially adapted housing

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.809(b) (2005).  The term "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2005).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.809a(b) (2005).

The veteran is service-connected for an amputation below the 
left knee for post shrapnel wound, evaluated as 60 percent 
disabling.  This is his only service-connected disability.  
Evidence of record establishes that he is on medication to 
assist with pain in the area of the amputation.  He has 
recently been treated for several non-service-connected 
conditions, including basal cell carcinoma of the right chest 
with resection, headaches, carpal tunnel syndrome, right 
tarsal tunnel syndrome, and hyperlipidemia.  The record 
further indicates that the veteran is confined to a 
wheelchair for ambulation except for occasional periods where 
he uses crutches and sometimes "hops" on his right foot.

Upon review of the evidence of record in the claims file, the 
Board finds that the veteran does not meet any of the 
criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 
3.809a.  He is not permanently and totally disabled for any 
of the enumerated conditions.  The evidence does not show 
that he has loss or loss of use of both lower extremities, 
blindness in both eyes, loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury, or loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity.  
Because the veteran does not meet the specified criteria, his 
claim must be denied.

The relevant entitlement criteria set forth above permit the 
award of specially adapted housing when loss or loss of use 
of certain extremities, blindness, or permanent loss of 
vision of both eyes to the requisite degree is present in 
specified combinations.  In all cases, the physical 
impairments needed to satisfy the eligibility requirements 
must be due to service-connected disability.  In the present 
case, the veteran cannot meet the criteria set forth above as 
his only service-connected disability is an amputation below 
the left knee.  The Board recognizes that the veteran is 
severely disabled but is unable to award the requested 
benefits, as the applicable entitlement criteria are clearly 
not met.

Finally, the evidence of record does not support a finding 
(and the veteran does not assert) that compensation is 
warranted from permanent and total disability which 1) is due 
to blindness in both eyes with 5/200 or less visual acuity, 
or 2) includes the anatomical loss or loss of use of both 
hands.  In the absence of these specified disabilities, 
financial assistance in acquiring special home adaptations is 
not available to the veteran.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
the VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  While the veteran may have non-
service connected disabilities that cause the need for 
housing adaptation, again it is noted that VA may only 
provide assistance if the disabilities are service-connected.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied.


ORDER

Entitlement to specially adapted housing assistance or a home 
adaptation grant is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


